DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 01/20/2021 in which claim 34 is currently amended, claims 5-9,12-14,17,21,26-28,31, and 32 have been previously canceled while claim 36 has been newly added. By this amendment, claims 1-4,10-11,15-16,18-20,22-25,29-30, and 33-36 are now pending in the application.
Claim Objections
Claim 2 is objected to as, it is not clear, how the limitations of, “wherein the apparatus further comprises a voltage level conversion means operatively connected to the first energy storage means and the second energy storage means and arranged to step up or down the voltage from a voltage of the second energy storage means to a voltage of the first energy storage means” are achieved or performed. It is not clear how a high voltage battery 200V can step up a voltage to provide it to a low battery voltage of 12V? Additionally, a step-down converter is more feasible and is disclosed in the specification as element (18).
Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  Claim 30 is dependent from claim 29 which in turn depend from claim 20.  Claim 30 further recites : “A method according to claim 29, further comprising: determining the location of the one or more nearby charging points on shutdown of a vehicle”. It is unclear as to which “a vehicle” this is referring .
Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 10-11,15-16,18-20,22-25,29-30, and 33-36  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The indicated allowability of claims 1-4,10-11,15-16,18-20,22-25,29-30,33, and 35 is withdrawn in view of the newly discovered reference(s) to Chattot USPAT 8,027,760.  Rejections based on the newly cited reference(s) follow.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations as in:
Claim 1: “a first energy storage means for storing electrical energy; a second energy storage means for storing electrical energy”…. “ a control means arranged to transfer electrical energy from…”.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11-15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
First and second energy storage means are batteries and/or capacitors. First storage means is low voltage battery such as 1a 12V battery and second energy storage means is a high voltage battery such as 200V battery. (see specification page 2, lines 28 – 35;  and page 3, lines 32 – 35)
The control means may be an electronic controller or controller circuitry(see specification page 2, lines 28 – 30).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recite the limitations of, “wherein the apparatus further comprises a voltage level conversion means operatively connected to the first energy storage means and the second energy storage means and arranged to step up or down the voltage from a voltage of the second energy storage means to a voltage of the first energy storage means” are achieved or performed. It is not clear how a high voltage battery 200V can step up a voltage to provide it to a low battery voltage of 12V? Additionally, a step-down converter is more feasible and is disclosed in the specification as element (18).
Claim 30 is dependent from claim 29 which in turn depend from claim 20.  Claim 30 further recites : “A method according to claim 29, further comprising: determining the location of the one or more nearby charging points on shutdown of a vehicle”. It is unclear as to which “a vehicle” this is referring to since “a vehicle” has been previously recited in parent claim 20 and thus this render the claim indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4,10-11,15-16,18,20,22-24,29-30,33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Frost et al., (Frost) US 2016/0001719(CITED BY Applicants) in view of Chattot USPAT 8,027,760.
Regarding claims 1 and 20: Frost discloses and shows in Fig.1:  An apparatus(100;see Fig. 1) for a vehicle(car), said apparatus comprising: a first energy storage means(101) for storing electrical energy; a second energy storage means(102) for storing electrical energy; and a control means(105) arranged to transfer electrical energy(via DC/DC converter 109)(see ¶[0064]) from the second energy storage means(102) to the first energy storage means(101) when a level of electrical energy stored in the first energy storage means(101) is below a first electrical energy threshold level(as measured by first monitor 106) and a level of electrical energy stored in the second energy storage means(102) is above a second electrical energy threshold level(as measured by second monitor (107))(See abstract; ¶[0052]-[0053],[0055]-[0056];[0058],[0060]-[0061],[0063]-[0065]); 
Frost does not teach the limitations of:
wherein the second electrical energy threshold level is set to provide a level of electrical energy in the second energy storage means sufficient for the vehicle to travel a distance to one or more charging points
Chattot discloses factual evidence of, wherein the second electrical energy threshold level (threshold level of the high-power electrical storage device placed on board the vehicle) is set to provide a level of electrical energy in the second energy storage means sufficient for the vehicle to travel a distance to one or more charging points. (note-The energy-regulating system has a high-power electrical storage device placed on board the vehicle, supplying the vehicle with a traction or propulsion power, at least during acceleration. Energy recovered during vehicle braking can be stored in the storage device which is therefore acting like a variable level power source. At least the station of departure (or of arrival) contains an area of electrical charging also capable of charging the storage device of the vehicle and is activated in charging mode from the moment the residual energy of the storage device of the vehicle is less than a variable threshold dependent on an energy balance estimated beforehand at least up to the arrival station. This threshold can depend on various parameters that govern one or several expenditures on power of the vehicle estimated for its run and/or at the station, and thus it can be set for example at least to allow the vehicle to reach the arrival station; see col. 2, lines 5-21).
Frost and Chattot are analogous art in vehicle power supply system.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teachings of Chattot into the apparatus of Frost by setting the second electrical energy threshold level to provide a level of electrical energy in the second energy storage means sufficient for the vehicle to travel a distance 
Accordingly claims 1 and 20 would have been obvious.
Regarding claim 2, Frost in view of Chattot discloses all the claimed invention as set forth and discussed above in claim 1. Frost further discloses, wherein the apparatus (100) further comprises a voltage level conversion means (DC/DC converter 109; ¶ [0064]) operatively connected to the first energy storage means (101) and the second energy storage means (102) and arranged to step up or down the voltage from a voltage of the second energy storage means (102) to a voltage of the first energy storage means (101).
Regarding claim 3, Frost in view of Chattot discloses all the claimed invention as set forth and discussed above in claim 1. Frost discloses, further comprising a first measuring means(106) arranged to measure the level of electrical energy stored in the first energy storage means(101) and a second measuring means(107) arranged to measure the level of electrical energy stored in the second energy storage means(102)(see ¶[0055]-[0056]).
Regarding claim 4, Frost in view of Chattot discloses all the claimed invention as set forth and discussed above in claim 3. Frost discloses, wherein the first measuring means and the second measuring means are the same measuring means, arranged to measure each of the level of electrical energy stored in the first energy storage means and the level of electrical energy stored in the second energy storage means in a time differentiated sequence(see ¶[0055]-[0056]).
Frost in view does not expressly disclose that measurement is done in a time-differentiated sequence. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify Frost in view Chattot by 
Regarding claim 10, Frost in view of Chattot discloses, wherein the second electrical energy threshold level is a predetermined minimum state of charge(¶[0063]).
Regarding claim 11, Frost in view of Chattot discloses all the claimed invention as set forth above in claim 10. Chattot further discloses, wherein the predetermined minimum state of charge is user selectable(¶[0041],[0043]).
Regarding claim 15, Frost in view of Chattot discloses all the claimed invention as set forth and discussed above in claim 1. Frost further discloses, wherein the apparatus further comprises a transfer engagement means(external connector 108; ¶[0061]-[0062];[0064],[0066]) arranged to transfer electrical energy from the second energy storage means(102) to the first energy storage means(101).
Regarding claim 16, Frost in view of Chattot discloses all the claimed invention as set forth and discussed above in claim 15. Frost further discloses, wherein the transfer engagement means is a physical switch and wherein the transfer engagement means is accessible to the user via a key(¶[0052],[0054]).
Regarding claim 18, Frost further discloses, wherein on actuation of the transfer engagement means(when the remote key is switched on or activated) electrical energy is (102) to the first energy storage means(101)(see ¶[0064],[0066]).
Regarding claim 22, Frost in view of Chattot discloses all the claimed invention as set forth and discussed above in claim 20. Frost discloses, further comprising: determining whether the level of electrical energy stored in the first energy storage means(101) is below a first electrical energy threshold level(as performed by first monitoring unit 106)(see ¶[0055],[0058],[0060]); and determining(via second monitor 107; see ¶[0062]) whether the level of electrical energy stored in the second energy storage means(102) is above a second electrical energy threshold level(construed as Frost’s third threshold which does not limit the claim in any way shape or form since a threshold can be called a first, second, or a third threshold…)(¶[0062],[0064]).
Regarding claim 23, Frost in view of Chattot discloses all the claimed invention as set forth and discussed above in claim 20. Frost further discloses, preventing the transfer of electrical energy from the second energy storage means(102) to the first energy storage means(101) when the level of electrical energy stored in the second energy storage means(102) falls below the second electrical energy threshold level(construed as Frost’s third threshold which does not limit the claim in any way since a threshold can be called a first, second, or a third threshold…)(¶[0066]).
Regarding claim 24, Frost in view of Chattot discloses all the claimed invention as set forth and discussed above in claim 20. Frost discloses, further comprising: preventing the transfer of electrical energy from the second energy storage means(102) to the first energy storage means(101) when the level of electrical energy stored in the first energy storage (101) subsequently rises above a third electrical energy threshold level(construed as Frost’s second threshold value which is above the first threshold value; see ¶[0061]).\
Regarding claim 29, Frost in view of Chattot discloses all the claimed invention as set forth and discussed above in claim 20. Challot further discloses(col. 6, lines 54-62) that the vehicle is equipped with auxiliary equipments, such as navigation system, and thus the limitations of,  determining the distance to the one or more charging points from satellite navigation data in conjunction with data regarding the location of the one or more nearby charging points would be obtained from the on board navigation system and thus claim 29 would have also been obvious.
Regarding claim 36, Frost in view of Chattot discloses all the claimed invention as set forth and discussed above in claim 10. Chattot further discloses wherein the distance to the one or more charging points is determined from satellite navigation data in conjunction with data regarding the location of the one or more charging points(note-Challot discloses(col. 6, lines 54-62) that the vehicle is equipped with auxiliary equipments, such as navigation system), and thus the limitations of,  “determining the distance to the one or more charging points from satellite navigation data in conjunction with data regarding the location of the one or more nearby charging points” would be obtained from the on board navigation system and thus claim 36 would have also been obvious.
Regarding claim 30, Frost in view of Chattot discloses all the claimed invention as set forth and discussed above in claim 29. Challot discloses, further comprising: determining the location of the one or more nearby charging points on shutdown of the
Regarding claim 31, Frost in view of Chattot discloses all the claimed invention as set forth and discussed above in claim 1. Frost further discloses a vehicle(see ¶[0001],[0049]) comprising an apparatus (100) as claimed in claim 1.
Regarding claim 34, Frost in view of Chattot discloses all the claimed invention as set forth and discussed above in claim 20. Frost inherently discloses, a non-transitory computer readable medium(¶[0074])  storing instructions that, when executed by a processor cause a system (100) to perform the method of claim 20(see ¶[0036],[0050],[0073]-note the control unit is integrated as module into the engine).
Regarding claim 35, Frost discloses and shows in Fig. 1: An electronic controller(control unit 105) comprising: at least one processor(inherently included in control module of vehicle mounted system; see ¶[0036],[0050],[0073]); and at least one memory(¶[0074]) including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the electronic controller(105) to perform: transferring electrical energy from a second energy storage means(102) to a first energy storage means(101) when a level of electrical energy stored in the first energy storage means(101) is below a first electrical energy threshold level and a level of electrical energy stored in the second energy storage means is above a second electrical energy threshold level))(See abstract; ¶[0052]-[0053],[0055]-[0056];[0058],[0060]-[0061],[0063]-[0065]); 
Frost does not expressly teach:
wherein the second electrical energy threshold is set to provide a level of electrical energy in the second energy storage means sufficient for a vehicle to travel a distance to one or more charging points.
Chattot discloses factual evidence of, wherein the second electrical energy threshold level(threshold level of the high-power electrical storage device placed on board the vehicle) is set to provide a level of electrical energy in the second energy storage means sufficient for the vehicle to travel a distance to one or more charging points. (note-The energy-regulating system has a high-power electrical storage device placed on board the vehicle, supplying the vehicle with a traction or propulsion power, at least during acceleration. Energy recovered during vehicle braking can be stored in the storage device which is therefore acting like a variable level power source. At least the station of departure (or of arrival) contains an area of electrical charging also capable of charging the storage device of the vehicle and is activated in charging mode from the moment the residual energy of the storage device of the vehicle is less than a variable threshold dependent on an energy balance estimated beforehand at least up to the arrival station. This threshold can depend on various parameters that govern one or several expenditures on power of the vehicle estimated for its run and/or at the station, and thus it can be set for example at least to allow the vehicle to reach the arrival station; see col. 2, lines 5-21).
Frost and Chattot are analogous art in vehicle power supply system.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teachings of Chattot into the apparatus of Frost by setting the second electrical energy threshold level to provide a level of electrical energy in the second energy storage means sufficient for the vehicle to travel a distance to one or more charging points, as this would provide a strong economical advantage to the management of the useful energy for the vehicle and prevent any subsequent loss of battery power which could cause the vehicle operator to be stranded between charging points. 
Accordingly claim 35 would have been obvious.
Allowable Subject Matter
Claims 19,25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 19, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, wherein the transfer engagement means comprises a facility to dock or otherwise electrically connect a portable electronic device to the apparatus, the transfer engagement means being responsive to the docking or electrical connection of the portable electronic device to transfer electrical energy from the second energy storage means to the first energy storage means.
Regarding claim 25, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, further comprising: preventing the transfer of electrical energy from the second energy storage means to the first energy storage means when the frequency of transfer of electrical energy from the second energy storage means to the first energy storage means exceeds a threshold frequency value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 2, 2021